      Case: 1:19-cv-01024-SO Doc #: 14 Filed: 02/15/20 1 of 3. PageID #: 106



                         UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO

JAMES SHELTON,                                   │ Case No. 1:19-cv-01024-SO
                                                 │
              Plaintiff,                         │ Hon. Solomon Oliver, Jr.
                                                 │
       v.                                        │
                                                 │
QUAKE ENERGY LLC,                                │
                                                 │
              Defendant.                         │
                                                 │

                       PLAINTIFF’S MOTION TO ATTEND CASE
                       MANAGEMENT CONFERENCE BY PHONE


       James Shelton (“Plaintiff”) respectfully requests that he be permitted to attend, by

telephone, the Case Management Conference presently set for February 24, 2020. (See Doc. 11.)

       Counsel for Plaintiff will be physically attending the Case Management Conference.

       Plaintiff is located in King of Prussia, Pennsylvania and it will require significant time,

expense, and resources for Plaintiff to travel to Cleveland, Ohio. The parties are in settlement

negotiations/discussions and are very close to a possible resolution and Plaintiff being made to

incur the additional costs associated with physically attending the Case Management Conference

would likely add additional expenses that would result in difficulty in resolving the underlying

dispute.

       Therefore, Plaintiff respectfully moves that he be permitted to attend the February 24, 2020

Case Management Conference telephonically. A Proposed Order has been attached as Exhibit 1.


                                                 Respectfully submitted,

                                                 REO LAW, LLC




                                                1
      Case: 1:19-cv-01024-SO Doc #: 14 Filed: 02/15/20 2 of 3. PageID #: 107



                                         /s/ BRYAN ANTHONY REO
                                         Bryan Anthony Reo (#0097470)
                                         P.O. Box 5100
                                         Mentor, OH 44061
                                         (T): (216) 505-0811
                                         (E): reo@reolaw.org
                                         Attorney for James Shelton

Dated: February 15, 2020




                                        2
      Case: 1:19-cv-01024-SO Doc #: 14 Filed: 02/15/20 3 of 3. PageID #: 108



                               CERTIFICATE OF SERVICE

       I, Bryan A. Reo, hereby certify that I am an attorney of record for a party to the above-

captioned civil action, and on February 15, 2020, I electronically filed the foregoing document

with the Clerk of Court using the CM/ECF System, which should then send an electronic

notification of such filing to Attorney David M. Krueger at <dkrueger@beneschlaw.com> and

Attorney Nora Cook at <ncook@beneschlaw.com>.


                                               /s/ Bryan A. Reo
                                               Bryan A. Reo (#0097470)
                                               P.O. Box 5100
                                               Mentor, OH 44061
                                               (T): (216) 505-0811
                                               (E): reo@reolaw.org
                                               Attorney for James Shelton

Dated: February 15, 2020
